              Case 2:20-cv-00757-MJP Document 13 Filed 02/09/21 Page 1 of 2




 1
                                                             HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10
     SUSAN CUSTER, an individual,                       No. 2:20-cv-00757-MJP
11                          Plaintiff,                  ORDER EXTENDING DEADLINE FOR
                                                        EXPERT DISCLOSURES
12           v.

13   CHANDLER SMITH and “JANE DOE”
     SMITH, husband and wife and the marital
     community composed thereof, BNSF
14   RAILWAY COMPANY, a Delaware
     corporation licensed to do business in the State
15   of Washington, and JOHN DOE BUSINESS
     ENTITIES I-V; jointly and severally,
16
                            Defendants.
17

18          The Court, having reviewed the parties’ Joint Stipulated Motion to Extend the Deadline

19   for Expert Disclosures in this matter, and finding good cause therefore, hereby continues the

20   deadline for Expert Disclosures to March 15, 2021.

21                IT IS SO ORDERED this 9th day of February, 2021.

22

23                                                               A
                                                                 Marsha J. Pechman
24                                                               United States Senior District Judge
                                                                    MONTGOMERY SCARP & CHAIT, PLLC
                                                                        1218 Third Avenue, Suite 2500
      ORDER EXTENDING DEADLINE FOR
                                                                          Seattle, Washington 98101
      EXPERT DISCLOSURES - 1                                              Telephone (206) 625-1801
      [2:20-cv-00757]                                                     Facsimile (206) 625-1807
             Case 2:20-cv-00757-MJP Document 13 Filed 02/09/21 Page 2 of 2




 1   Submitted by:

 2   Montgomery Scarp & Chait PLLC

 3    s/ Michael Chait
     Michael Chait, WSBA # 48842
 4   1218 Third Ave., Suite 2500
     Seattle, WA 98101
 5   Tel. (206) 625-1801
     Fax (206) 625-1807
 6
     mike@montgomeryscarp.com
 7   Counsel for Defendant

 8
     GLP Attorneys, P.S., INC
 9
     s/Sarah Fleming
10   Sarah Fleming, WSBA #43304
     2601 Fourth Avenue, Floor 6
11   Seattle, WA 98121
     Tel. (206) 388-1375
12   Fax (206) 488-4640

13   sfleming@glpattorneys.com
     Counsel for Plaintiff
14

15

16

17

18

19

20

21

22

23

24
                                                      MONTGOMERY SCARP & CHAIT, PLLC
                                                          1218 Third Avenue, Suite 2500
      ORDER EXTENDING DEADLINE FOR
                                                            Seattle, Washington 98101
      EXPERT DISCLOSURES - 2                                Telephone (206) 625-1801
      [2:20-cv-00757]                                       Facsimile (206) 625-1807
